Title: From James Madison to Larkin Smith, 2 January 1808
From: Madison, James
To: Smith, Larkin



Sir.
Department of State, January 2d. 1808.

It appearing by communications just made by Mr: Erskine that some unexpected difficulties have arisen in the case of His Britannic Majesty’s Ship the Statira, in which an Envoy Extraordinary to the United States has just arrived in Hampton Roads, you are hereby instructed to consider the said Ship as within the exception made by the President’s Proclamation of July last, and to admit her to whatever privileges & hospitalities would have been allowed to National Ships previous to the Proclamation, and without subjecting her to any of the regulations which have since been imposed on armed Vessels.  You will also extend to Mr. Rose and his suite all the attentions and facilities due to his public character.
I am &c.

James Madison.

